internal_revenue_service number release date index number -------------------- ------------- -------------------------- ------------------------------------- ------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ------------- telephone number --------------------- refer reply to cc corp b04 plr-109532-12 date date legend legend distributing controlled -------------------------------------------------------------------------------------------- -------------------------------------------------------------------------------------------- -------------------------------- -------------------------------------------------------------------------------------------- ----------------------------------- business a ------------------------------------------- state a ------------- assets year year shareholder shareholder ------------------------------------------------------- ------- ------- -------------------------------------------------------------------------------------------- ------------------------- -------------------------------------------------------------------------------------------- ------------------------- dear ------------ plr-109532-12 this letter responds to your date request for rulings on certain federal_income_tax consequences of a series of proposed transactions the information submitted in that request and in subsequent submissions is summarized below the rulings contained in this letter are based on facts and representations submitted by the taxpayer and accompanied by penalty of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required on audit moreover no information provided by the taxpayer has been reviewed and no determination has been made regarding whether the distribution defined below i satisfies the business_purpose requirement of sec_1_355-2 of the income_tax regulations ii is used principally as a device for the distribution of the earnings_and_profits of the distributing_corporation or controlled_corporation or both see sec_355 and sec_1_355-2 or iii is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest in the distributing_corporation or the controlled_corporation see sec_355 and sec_1_355-7 summary of facts distributing is a calendar_year corporation engaged in business a distributing was incorporated in year and elected to be treated as an s_corporation in year distributing has one class of stock outstanding that is owned equally by two shareholders shareholder and shareholder financial information submitted by distributing indicates that business a has had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past five years controlled defined below will be formed by distributing to implement the proposed transaction proposed transaction shareholder and shareholder disagree on a number of fundamental matters relating to distributing’s business a the conflict between the shareholders is having an adverse effect on the day-to-day operations of distributing to eliminate the shareholder disputes distributing has proposed the following series of steps collectively the proposed transaction i distributing will create a new corporation organized under the laws of state a controlled plr-109532-12 ii iii distributing will contribute to controlled certain assets the assets and related liabilities of business a in exchange for all of the outstanding controlled stock the contribution distributing will retain the other assets used in conducting business a distributing will distribute all of its controlled stock to shareholder in exchange for all of the distributing stock held by shareholder the distribution following the distribution controlled will elect to be taxed as a subchapter_s_corporation representations a the fair_market_value of the controlled stock to be received by shareholder will be approximately equal to the fair_market_value of the distributing stock surrendered b no part of the consideration to be distributed by distributing will be received by shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing c distributing controlled and shareholder each will pay their own expenses if any incurred in connection with the distribution d the five years of financial information submitted on behalf of distributing is representative of its present operations and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted e no intercorporate debt will exist between distributing and controlled at the time of or after the distribution f following the distribution distributing and controlled will each continue the active_conduct of its respective business independently and with its separate employees if any g the distribution is being carried out for the following business_purpose to end shareholder disputes over the operation of distributing and to resolve management systemic and other problems that have arisen because of irreconcilable differences between shareholder and shareholder the distribution is motivated in whole or substantial part by this corporate business_purpose h the distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more person will acquire directly or indirectly stock representing a 50-percent_or_greater_interest within the plr-109532-12 meaning of sec_355 in either distributing or controlled including any predecessor or successor of any such corporation i immediately after the transaction as defined in sec_355 either i no person will hold a 50-percent_or_greater_interest within the meaning of sec_355 in distributing or controlled ii if any person holds a 50-percent_or_greater_interest within the meaning of sec_355 in any disqualified_investment_corporation within the meaning of sec_355 such person will have held such interest in such corporation immediately before the transaction or iii neither distributing nor controlled will be a disqualified_investment_corporation within the meaning of sec_355 j for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing 50-percent or more of the total combined voting power of all classes of distributing stock entitled to vote or 50-percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution k for purposes of sec_355 immediately after the distribution no person determined after applying the aggregation rules of sec_355 will hold stock possessing 50-percent or more of the total combined voting power of all classes of controlled stock entitled to vote or 50-percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution or ii attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five- year period determined after applying sec_355 ending on the date of the distribution l the liabilities to be assumed as determined under sec_357 in the transaction and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred m no two parties to the transaction are investment companies as defined in sec_368 and iv n the distribution is not used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both o payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's length plr-109532-12 p the total fair_market_value of the assets transferred from distributing to controlled will exceed the sum of i the amount of any liabilities assumed within the meaning of sec_357 by controlled ii the amount of any liabilities owed to controlled by distributing that are discharged or extinguished and iii the amount of cash and the fair_market_value of any other_property other than stock and securities permitted to be received under sec_361 without the recognition of gain received by distributing in the contribution the fair_market_value of the assets of controlled will exceed the amount of its liabilities immediately after the contribution q the total adjusted bases and the fair_market_value of the assets transferred to controlled by distributing each equals or exceeds the sum of any liabilities assumed by controlled plus any liabilities to which the transferred assets are subject r distributing is an s_corporation within the meaning of sec_1361 controlled will elect to be an s_corporation pursuant to sec_1362 on the first available date after the distribution and there is no plan or intent to revoke or otherwise terminate the s_corporation_election of either distributing or controlled based solely on the information submitted and the representations set forth above we rule as follows rulings the contribution followed by the distribution will qualify as a reorganization within the meaning of sec_368 distributing and controlled will each be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by distributing on the contribution sec_361 and sec_357 sec_1032 no gain_or_loss will be recognized by controlled on the contribution the basis of each asset received by controlled will equal the basis of that asset in the hands of distributing immediately before the contribution sec_362 the holding_period of each asset received by controlled in the contribution will include the period during which distributing held that asset sec_1223 sec_361 no gain_or_loss will be recognized by distributing on the distribution plr-109532-12 no gain_or_loss will be recognized by and no amount will be included in the income of shareholder on the distribution sec_355 the basis of the controlled stock in the hands of shareholder immediately after the distribution will equal shareholder 1's basis in the distributing stock surrendered sec_358 the holding_period of the controlled stock received by shareholder will include the holding_period of the distributing stock surrendered by the shareholder in exchange therefore provided such stock is held as a capital_asset on the date of the distribution sec_1223 proper allocation of earnings_and_profits between distributing and controlled will be made in accordance with sec_312 and sec_1_312-10 distributing’s momentary ownership of controlled will not cause controlled to have an ineligible shareholder for any portion of its first taxable_year under sec_1361 caveats no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings in particular no opinion is expressed regarding whether the distribution i satisfies the business_purpose requirement of sec_1_355-2 ii is used principally as a device for the distribution of the earnings_and_profits of the distributing_corporation or the controlled_corporation or both see sec_355 and sec_1_355-2 iii is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest in the distributing_corporation or the controlled_corporation see sec_355 and sec_1_355-7 or iv whether the s_corporation_election of distributing or controlled is valid this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of this ruling letter plr-109532-12 in accordance with the power_of_attorney on file in this office a copy of this ruling letter will be sent to your authorized representative sincerely _____________________________ richard k passales senior counsel branch office of associate chief_counsel corporate
